          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
1250 NORTH SD, LLC, SAN DIEGO HOTEL
CIRCLE OWNER, LLC, 1250 NORTH SD MEZZ                              Case No.:
LLC, SAN DIEGO HOTEL CIRCLE MEZZANINE,
LLC,
                                                                   COMPLAINT
                                   Plaintiffs,

         v.

LADDER CAPITAL FINANCE LLC,

                                    Defendant.
---------------------------------------------------------------X


        Plaintiffs 1250 North SD, LLC (“1250 NSD”), San Diego Hotel Circle Owner, LLC

(“SDHC”), 1250 North SD Mezz LLC (“1250 NSD Mezz”), and San Diego Hotel Circle

Mezzanine, LLC (“SDHC Mezz”), for their Complaint against Defendant Ladder Capital

Finance LLC (“Ladder” or “Defendant”), alleges as follows:

                                                  PARTIES

        1.       Plaintiff 1250 North SD, LLC, is a Delaware limited liability company with its

principal place of business in Laguna Hills, California.

        2.       Plaintiff San Diego Hotel Circle Owner, LLC, is a Delaware limited liability

company with its principal place of business in Westmont, Illinois.

        3.       Plaintiff 1250 North SD Mezz LLC is a Delaware limited liability company with

its principal place of business in Laguna Hills, California.

        4.       Plaintiff San Diego Hotel Circle Mezzanine, LLC, is a Delaware limited liability

company with its principal place of business in Westmont, Illinois.




{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 2 of 20



        5.       Defendant Ladder Capital Finance LLC is a Delaware limited liability company

with its principal place of business in New York, New York. Upon information and belief, the

member(s) of Ladder are citizens of the State of New York.

                                  JURISDICTION AND VENUE

        6.       Plaintiffs’ members are domiciled in the States of California, Illinois, Texas, and

Arizona. Therefore, for purposes of diversity jurisdiction, Plaintiffs are, and at all times relevant

were, citizens of the states of California, Illinois, Texas and Arizona. This Court therefore

maintains original jurisdiction under 28 U.S.C. § 1332 because there is complete diversity of

citizenship and an amount in controversy greater than $75,000.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because

Defendant has its principal place of business in New York, New York, and thus resides within

the Southern District of New York.

        8.       This Court has personal jurisdiction over Defendant.

                                   FACTUAL BACKGROUND

                                    THE HOTEL PROPERTIES

                        The DoubleTree by Hilton, San Diego – Hotel Circle

        9.       The DoubleTree by Hilton, San Diego – Hotel Circle is located at 1515 Hotel

Circle South, San Diego, California 92108 (the “San Diego Hotel”), and is owned by Plaintiffs

1250-NSD (55.230%) and SDHC (44.770%), as tenants in common.

        10.      SDHC is fully owned by Plaintiff SDHC Mezz, which is fully owned by non-

party San Diego Hotel Circle Holdings, LLC, a Delaware limited liability company (“SDHCH”).

        11.      SDHCH is owned by two members: non-party San Diego Hotel Investments LLC

(“SDHI”) holds a majority share (55.327%) and non-party PH San Diego Hotel Circle, LLC

(“PHSD”) holds the remaining share (44.673%).

                                                   2
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 3 of 20



        12.      SDHI is managed, directly or indirectly, by non-party Oak Coast Properties, LLC,

and its affiliates (collectively, the “Oak Coast Entities”). PHSD is managed, directly or

indirectly, by non-party PHRI, LLC, and its affiliates (collectively, the “Portfolio Entities”).

        13.      SDHI and PHSD’s respective member obligations to SDHCH are governed by

that certain Limited Liability Company Operating Agreement of San Diego Hotel Circle

Holdings, LLC dated March 16, 2015 (the “SDHCH Operating Agreement”). A true and correct

copy of the SDHCH Operating Agreement is attached hereto as Exhibit 1.

                     Residence Inn South Bend and Residence Inn Winston-Salem

        14.      The Residence Inn South Bend is located at 716 North Niles Avenue, South Bend,

Indiana 46617 (the “South Bend Hotel”), and is owned by non-party South Bend Hotel Owner,

LLC (“SB-HO”).

        15.      The Residence Inn Winston-Salem is located at 7835 North Point Boulevard,

Winston-Salem, North Carolina 27106 (the “Winston-Salem Hotel”), and is owned by non-party

Winston-Salem Hotel Owner, LLC (“WS-HO”).

        16.      SB-HO and WS-HO are each fully owned by non-party Winston-Salem Hotel

Holdings, LLC (“WSHH”).

        17.      WSHH is owned by two members: non-party Winston Salem RI, LLC (“WSRI”)

holds a majority share (90.00%) and non-party PH Winston-Salem, LLC (“PHWS”) holds the

remaining share (10.00%).

        18.      WSRI is managed, directly or indirectly, by the Oak Coast Entities. PHWS is

managed, directly or indirectly, by the Portfolio Entities.

        19.      WSRI and PHWS’s respective obligations to WSHH are governed by that certain

Amended and Restated Limited Liability Company Operating Agreement of Winston-Salem



                                                  3
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 4 of 20



Hotel Holdings, LLC dated July 6, 2015 (the “WSHH Operating Agreement”). A true and

correct copy of the WSHH Operating Agreement is attached hereto as Exhibit 2.

        20.      The San Diego Hotel, the South Bend Hotel, and the Winston-Salem Hotel are

sometimes collectively referred herein as the “Hotel Properties.”

                       THE SUBJECT LOANS FOR THE HOTEL PROPERTIES

                                        San Diego Senior Loan

        21.      On March 27, 2015, Ladder made a $36,700,000 loan (the “Senior Loan”) to both

1250 NSD and SDHC, the two owners of the San Diego Hotel. 1250 NSD and SDHC are

collectively referred herein as the “Senior Borrowers.” The Senior Loan is evidenced by (a) that

certain Loan Agreement, dated March 27, 2015, executed by the Senior Borrowers (the “Senior

Loan Agreement”), and (b) that certain Promissory Note, dated as of March 27, 2015, in the

original principal amount of $36,700,000, the makers of which are the Senior Borrowers (the

“Senior Note”). True and correct copies of the Senior Loan Agreement and Senior Note are

attached hereto, respectively, as Exhibits 3 and 4.

        22.      As security for the Senior Note, the Senior Borrowers, jointly and severally as

tenants in common, executed that certain Deed of Trust, Assignment of Leases and Rents,

Security Agreement and Fixture Filing, dated March 27, 2015 (the “Senior DOT”), pledging the

San Diego Hotel and improvements on it as security for the loan. A true and correct copy of the

Senior DOT is attached hereto as Exhibit 5.

                                      San Diego Mezzanine Loan

        23.          On March 27, 2015, Ladder made an additional $5,750,000 loan (the “Mezz

Loan”) to both 1250 NSD Mezz and SDHC Mezz. As noted above, 1250 NSD Mezz and SDHC

Mezz each hold 100% of the membership interests in, respectively, 1250 NSD and SDHC. And,

as noted above, 1250 NSD and SDHC together own 100% of the San Diego Hotel.

                                                  4
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 5 of 20



        24.      1250 NSD Mezz and SDHC Mezz are collectively referred herein as the “Mezz

Borrowers.” The Mezz Loan is evidenced by (a) that certain Mezzanine Loan Agreement, dated

March 27, 2015, executed by the Mezz Borrowers (the “Mezz Loan Agreement”), and (b) that

certain Promissory Note (Mezzanine), dated as of March 27, 2015 and which the Mezz

Borrowers executed in Ladder’s favor, in the original principal amount of $5,750,000 (the “Mezz

Note”). True and correct copies of the Mezz Loan Agreement and Mezz Note are attached

hereto, respectively, as Exhibits 6 and 7.

        25.      In connection with the Mezz Note, the Mezz Borrowers executed that certain

Pledge and Security Agreement, dated March 27, 2015 (the “Mezz Pledge Agreement”), and

pledged, as security for the Mezz Note, all of the Mezz Borrowers’ right, title and interest in and

to the equity ownership interests in the Senior Borrowers who own, as tenants in common, 100%

of the San Diego Hotel. A true and correct copy of the Mezz Pledge Agreement is attached

hereto as Exhibit 8.

                                       Winston-Salem Loan

        26.      On July 5, 2018, Ladder loaned $4,920,000 (the “WS Loan”) to WS-HO, the

100% owner of the Winston-Salem Hotel. WS-HO is also referred herein as the “WS

Borrower.” The WS Loan is evidenced by (a) that certain Loan Agreement, dated as of July 5,

2018, executed by WS Borrower (the “WS Loan Agreement”), and (b) that certain Promissory

Note, dated as of July 5, 2018 and which the WS Borrower executed in Ladder’s favor, in the

original principal amount of $4,920,000 (the “WS Note”). True and correct copies of the WS

Loan Agreement and WS Note are attached hereto, respectively, as Exhibits 9 and 10.

        27.      As security for the WS Note, WS Borrower executed that certain Deed of Trust,

Assignment of Leases and Rents and Security Agreement, dated as of July 5, 2018 (the “WS

DOT”), the grantor under which is WS Borrower, which encumbers the Winston-Salem Hotel

                                                 5
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 6 of 20



and improvements thereon. A true and correct copy of the WS DOT is attached hereto as Exhibit

11.

                                          South Bend Loan

        28.      On July 5, 2018, Ladder loaned $5,550,000 (the “SB Loan”) to SB-HO, the 100%

owner of the South Bend Hotel. SB-HO is also referred herein as the “SB Borrower.” The SB

Loan is evidenced by (a) that certain Loan Agreement, dated as of July 5, 2018, executed by SB

Borrower (the “SB Loan Agreement”), and (b) that certain Promissory Note, dated as of July 5,

2018 and which the SB Borrower executed in Ladder’s favor, in the original principal amount of

$5,550,000 (the “SB Note”). True and correct copies of the SB Loan Agreement and SB Note

are attached hereto, respectively, as Exhibits 12 and 13.

        29.      As security for the SB Note, SB Borrower executed that certain Mortgage,

Assignment of Leases and Rents and Security Agreement, dated as of July 5, 2018 (the “SB

Mortgage”), the grantor under which is SB Borrower, which encumbers the South Bend Hotel

and improvements thereon. A true and correct copy of the SB Mortgage is attached hereto as

Exhibit 14.

   LADDER BREACHED THE LOAN DOCUMENTS BY ISSUING A DEFAULT ON THE
    LOANS, ACCELERATING THE INDEBTEDNESS ON THE NOTES, REFUSING TO
   CONSENT TO A MANAGEMENT CHANGE TO CURE THE PURPORTED DEFAULT,
     AND, IN THE MEANTIME, COERCING A MILLION DOLLARS IN FEES FROM
                              BORROWERS

        30.      The scope of Ladder’s misconduct in this case is comprehensive and varied, but it

largely culminated in the issuance of an improper and impermissible notice of default and

acceleration in October of this year.

        31.      Ladder contended, as the purported basis of that purported default, that on or

about October 2, 2018, Michael Payne, Helmut Horn and GH Holdings Corporation attempted to

transfer a majority of the equity interests in PHSD’s manager PHRI, LLC (“PHRI”), together

                                                  6
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 7 of 20



with all voting and distribution rights and all other rights under PHRI’s operating agreement (the

“PHRI Equity Transfers”), to CHRG, LLC (“CHRG”). In addition to the PHRI Equity

Transfers, PHRI’s Manager, Graham Hershman, transferred control of PHRI to CHRG, LLC

(together with the PHRI Equity Transfers, the “CHRG Transfers”). 1 PHSD, as noted, held the

Portfolio Entities’ interest in the San Diego Hotel, and thus, in simple terms, transferring all

rights and interests in PHSD’s manager (PHRI) to CHRG effectively transferred the Portfolio

Entities’ management and voting rights in the San Diego Hotel to CHRG.

        32.      In response to the CHRG Transfers, Ladder indicated that it believed that this

transaction constituted a default under the above-referenced Loan Agreements, and variously

threatened to issue a default notice against the Borrowers and to accelerate the loans so that all

indebtedness on the notes is immediately due and payable. Ladder also threatened to initiate

foreclosure proceedings against the Hotel Properties and the Mezz Borrowers’ membership

interests in the Senior Borrowers that own the San Diego Hotel. But Ladder, prior to October 14,

2019, did not issue a written notice of default identifying the asserted breach of the Loan

Agreement, or otherwise afford Plaintiffs the opportunity to cure the purported default.

        33.      Instead, Ladder embarked on a campaign to extract – by coercion – excessive and

synthetic “fees” from the Borrowers and their members, all under the threat of imminent

foreclosure proceedings. That coercive offensive began in March 2019, when Ladder demanded

$500,000 from the Borrowers as a form of backdoor “forbearance fee” to spare the borrowers



1
  Ladder asserted in the Default Letters (as defined below) that the subject transfers occurred in
October 2019, as opposed to 2018. The Portfolio Entities asserted that this is a typographical
error in Ladder’s Default Letters. Ladder has neither admitted nor denied that it stated the wrong
year in the Default Letters. For purposes of this Complaint, it will be assumed that there was a
typographical error in the Default Letters, and the correct year for the CHRG Transfers was
2018.

                                                  7
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 8 of 20



from an immediate move to foreclose on, among other things, all security collateralizing the

Mezz Loan. Given the threat, and in an effort to facilitate good faith discussions with Ladder

and in the process understand the unspecified default – and, significantly, address that claimed

default with the Portfolio Entities – the Oak Coast Entities paid Ladder $500,000 in “forbearance

fees” on or about March 8, 2019. Those fees were paid despite the fact that the Oak Coast

Entities did not concede or agree that any event of default had occurred – they had not, for

example, consented to the PHRI Equity Transfers, and no change in management or control of

the Borrowers could be effected without that consent – and specifically to protect against Ladder

precipitously issuing the defaults and accelerations on the subject loans while the Oak Coast

Entities were attempting to navigate the PHRI Equity Transfers and their potential implications.

In exchange for the payment, Ladder agreed to not exercise its “rights and remedies arising from

defaults on the Loans through June 8, 2019.” A true and correct copy of a letter confirming the

payment dated March 27, 2019 is attached hereto as Exhibit 15.

        34.      The Oak Coast Entities attempted, after March 8, 2019, to address and resolve any

issues deriving from the PHRI Equity Transfers. They repeatedly engaged directly with the

Portfolio Entities, in an effort to secure documentation reflecting the purported transfers, and to

induce the Portfolio Entities to fulfil their fiduciary duties as manager of the Borrowers. That

proved futile, with the Portfolio Entities consistently stymying all efforts at cooperation and

coordination.

        35.      The Oak Coast Entities fared no better with Ladder, which refused to commit the

asserted default to writing or otherwise explain what specifically constituted the default and thus,

by extension, how it could be cured. Ladder instead persisted in its demand for unwarranted

forbearance fees, and again underscored those demands with a threat of acceleration of the debt



                                                 8
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 9 of 20



and foreclosure. Indeed, in or around late May/early June, Ladder again threatened to put the

loans into default, accelerate the loans, and commence foreclosure proceedings against the real

and personal property for the Hotel Properties unless the Borrowers paid another $500,000 in

fees.

        36.      The Oak Coast Entities, still laboring between two hostile and uncooperative

business partners, concluded they had little or no choice but to accede to these threats.

Accordingly, on or about June 8, 2019, they paid another $500,000 to Ladder, again under the

coercive threats from Ladder. Ladder extended the “forbearance term” to September 10, 2019.

        37.      At that point, the Oak Coast Entities resolved that neither the Portfolio Entities

nor Ladder had any interest or willingness to engage in good faith efforts to address and settle

the dispute that had arisen in the wake of the PHRI Equity Transfers. Each was instead

determined to avoid any responsibility attendant to its own conduct, and in the process foist all

risk and prospective liability onto the Oak Coast Entities.

        38.      Just as important, it was additionally clear that whatever the specific parameters

of the PHRI Equity Transfers – and the Oak Coast Entities have not, to date, received any

documentation reflecting those transactions, despite repeated requests – Ladder had seized on

those transfers to force further and apparently endless concessions in connection with the Mezz

Loan. The Oak Coast Entities, in other words, were being subjected to potential liability and risk

due to the conduct of the Portfolio Entities. And given the continuing threats from Ladder, it

became apparent that something must be done to begin effectuating a cure for this purported

default – notwithstanding that Ladder maintained its refusal to specify the default in writing.

        39.      Accordingly, in an effort to avoid the imposition of additional forbearance fees,

the Oak Coast Entities sent three letters on June 12, 2019 to the Portfolio Entities declaring that



                                                   9
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 10 of 20



the CHRG Transfers are a “Bad Act” under the SDHCH and WSHH Operating Agreements for

the Hotel Properties, and that the Oak Coast Entities reserve all rights to replace the Portfolio

Entities as the managing members of SDHCH and WSHH (collectively, the “Companies”),

which manage the Hotel Properties and Loans. A true and correct copy of these letters dated

June 12, 2019, are attached collectively hereto as Exhibit 16.

        40.      The Oak Coast Entities followed those letters in short order with a request that

Ladder consent in writing to the replacement of the Portfolio Entities as managing member of

SDHCH and WSHH, and to the replacement of the Portfolio Entities as the property managers

for the Hotel Properties. That request was made under Section 4.2.1 of the subject loan

agreements, which required the Oak Coast Entities to obtain Ladder’s “prior written consent”

before removing the Portfolio Entities as the Managing Member of the Companies, and as the

property manager for the Hotel Properties. See Exs. 3 [Senior Loan Agreement, § 4.2.1], Ex. 6

[Mezz Loan Agreement, § 4.2.1]; Ex. 9 [WS Loan Agreement, § 4.2.1], and Ex. 12 [SB Loan

Agreement, § 4.2.1].

        41.      What followed was months of mounting frustration on the Oak Coast Entities’

part, as they attempted to facilitate a form of consent that should have been pro forma under the

circumstances. Ladder had claimed – though not in writing – that the PHRI Equity Transfers

were an event of default, and the Oak Coast Entities were actively attempting to cure that default.

That effort should have been met with enthusiasm from the lender, since it reflected a borrower

moving to resolve a problem the lender itself had raised. But this lender, Ladder, neither

consented nor explicitly refused. It opted instead to hold the Oak Coast Entities in contractual

limbo, insisting that there was some kind of default, refusing to provide the requested consent to

remove the Portfolio Entities as managers, but, of course, demanding further “forbearance



                                                  10
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 11 of 20



payments” to address the “default” it would neither specify in writing nor consent to the Oak

Coast Entities curing.

        42.      After months of this cycle of requests for consent and responsive obstruction and

obfuscation from Ladder, the Oak Coast Entities concluded they could no longer be subjected to

the legal purgatory Ladder seemed determined to place them in. Accordingly, by letter dated

August 30, 2019, they informed Ladder that unless it consented to the replacement of the

managing members and property managers for, respectively, the Companies and the Hotel

Properties, they would be compelled to act on their own:

                 [G]iven that the Lender has alleged certain events of default while
                 the Portfolio Entities have been in charge of the Hotel Properties
                 (which, for reasons we wrote you in the past, we dispute), our
                 clients are left with little choice but to exercise their fiduciary
                 duties by removing the Portfolio Entities as managing members (to
                 be replaced by one of the Oak Coast Entities). Additionally, our
                 clients intend to remove and replace the Portfolio Entities’
                 affiliated property/asset management companies, i.e., Portfolio
                 Hotels, LLC and PHRM #1, LLC, with another reputable and
                 qualified property/asset management company to manage all three
                 Hotel Properties.

                 …

                 Out of an abundance of caution, however, we are providing the
                 Lender until 3:00 p.m. PDT on September 5, 2019 to provide us a
                 specific written objection if it objects to our clients’ plan of action.
                 If we do not hear from you, we will assume that no such objection
                 is made and we will move forward with the above-intended plan of
                 action.

        A true and correct copy of this letter dated August 30, 2019, is attached hereto as Exhibit

17 (the “August 30 Letter”).

        43.      Ladder responded in unfortunately typical fashion on September 3, 2019,

purposefully withholding the requested written consent, and instead demanded another $500,000




                                                   11
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 12 of 20



in forbearance fees prior to the September 5, 2019, 3:00 p.m. PDT, deadline. A true and correct

copy of the September 3, 2019 letter is attached hereto as Exhibit 18.

        44.      The most benign interpretation of this most recent demand was that Ladder, in an

obvious quid pro quo, was demanding $500,000 in “fees” as the price of the consent it should

have provided under the loan agreements when the request was initially made in March 2019.

The more likely reality, however, was that Ladder’s demand was a calculated attempt to coerce

additional fees from the Borrowers by the September 5, 2019 deadline, after which it would still

refuse consent. Either way, Ladder unreasonably withheld consent for SDHI and WSRI to

replace, respectively, PHSD and PHWS as manager of the Companies, for no good cause other

than to strong-arm Borrowers into paying more “forbearance fees.”

        45.      The Oak Coast Entities reasonably refused Ladder’s coercive demand for yet

another $500,000 payment. That refusal to consent to demands and coercion did not sit well

with Ladder, which responded by affirmatively refusing to give consent to the management

change.

        46.      Indeed, in a September 4, 2019 letter, Ladder’s counsel articulated that refusal

unambiguously: “Lender is advised of your clients’ current intentions with respect to

management of the borrowing entities, and, as has been the case before, declines to provide any

written consent with respect thereto.” In this same email, Ladder again demanded $500,000 in

24 hours based on the existence of a purported default without setting forth any specific

information as to how a default occurred. A true and correct copy of the September 4 email is

attached hereto as Exhibit 19.

        47.      Ladder’s recalcitrance remained as of September 10, 2019. This, despite the fact

that Ladder understood that the Oak Coast Entities would be the entities to replace the Portfolio



                                                 12
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 13 of 20



Entities as managing members of the Companies, and there would be no change in ownership of

the Hotel Properties. Ladder also understood there would be no transfer of ownership as to the

Senior Borrowers, Mezz Borrowers, SB Borrower and/or WS Borrower, and all Borrowers

would remain liable on the notes and the Hotel Properties were not prejudiced in any way. There

was, in short, no legitimate reason to refuse the request for written consent. A true and correct

copy of the September 10 Email is attached hereto as Exhibit 20.

        48.      Ladder’s posture placed the Oak Coast Entities in a precarious and ultimately

untenable position. Since it eventually became apparent that Ladder maintained that the CHRG

Transfers –to which the Oak Coast entities had not consented—constituted a default under the

loan agreements, the Oak Coast Entities felt compelled (among other reasons) to remove the

Portfolio Entities as the managing members of the Companies to protect the Borrowers under the

subject loans. And the proposed removal of PHSD and PHWS was a reasonable attempt to cure

the purported default that Ladder insisted has transpired. But rather than give the written consent

to cure the purported default, Ladder–in addition to demanding previously, and receiving,

$1,000,000 in alleged “forbearance fees” – continued unreasonably to refuse written consent as

of September 10, 2019.

        49.      Finally, on September 11, 2019, Ladder intimated for the first time that “[s]ubject

to Lender performing its standard due diligence, and Lender’s receipt of satisfactory results

therefrom, Lender would be willing to provide its consent to Oak Coast to serving as manager.”

A true and correct copy of Lender’s letter dated September 11, 2019 (“September 11 Letter”), is

attached hereto as Exhibit 21.

        50.      Missing from Lender’s September 11 Letter was any list of documents required

for the purported “due diligence” or any timetable for review. What was included in the letter,



                                                  13
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 14 of 20



rather astonishingly, was yet another demand to pay, this time, $200,000 (reduced from its earlier

demand of $500,000) in fees to avoid issuance of a default. In other words, Ladder continued its

demand for immediate payments under the threat of issuing a default as it slow-played a “due

diligence review” to cure the purported default.

        51.      This belated insistence that Ladder needed to perform “due diligence” was in fact

a transparent and disingenuous attempt to back pedal from its prior refusal for several months to

give written consent to the change in membership. But that delay had caused substantial damage

to the Oak Coast Entities, the Hotel Properties, and the Companies. That included the filing of

two lawsuits in the Superior Court of California, County of Orange, entitled SD Hotel

Investments LLC, et al. v. PH San Diego Hotel Circle, LLC, et al., Case No. 30-2019-01097240-

CU-BC-CJC, and PH San Diego Hotel Circle, LLC, et al. v. SD Hotel Investments LLC, et al.,

Case No. 30-2019-01107574-CU-BC-CJC.

        52.      Curiously, having undertaken its due diligence – and having received

documentation from the Oak Coast Entities to do so – Ladder issued written notices of default

and acceleration for the first time on October 14, 2019. It did so by way of three default letters

to the Borrowers declaring the Mezz Loan, the SB Loan and the WS Loan in default

(collectively, the “Default Letters”), and accelerating all indebtedness under the loans as

immediately due and payable. All three Default Letters asserted the CHRG Transfers as the

breach of the Loan Documents triggering the defaults. True and correct copies of the Default

Letter are attached hereto as Exhibit 22.

        53.      While Ladder coerced Borrowers into paying a million dollars based on a

purported default that had not been reflected in any written notice, and then finally issued the




                                                   14
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 15 of 20



written Default Letters, the fact remains that this “default,” as alleged by Ladder, might have

been no default at all.

        54.      First, Ladder’s default in the Default Letters asserted the CHRG Transfers

occurred in 2019, when they apparently occurred a year earlier in 2018. And according to the

Portfolio Entities, Ladder knew of these transfers in 2018 and consented to them.

        55.      Second, according to the Portfolio Entities, Ladder’s description of these transfers

contain significant factual errors. The declaration of Graham Hershman – the sole manager of

PHRI – asserts, for example, that: “So it is clear, the ‘CHRG Transfer’ refers to an acquisition of

a membership interest by CHRG Perillo, LLC in PHRI. Notwithstanding the acquisition, the

management team of PHRI (myself, Michael Payne and Helmut Horn) has remained intact, and I

remain PHRI’s sole manager. There has been no change in the structure or operating control of

PHRI.” A true and correct copy of the Declaration of Graham Hershman in Opposition to

Plaintiffs’ Ex Parte Application for an Order to Show Cause re Preliminary Injunction and

Temporary Restraining Order (without exhibits) is attached hereto as Exhibit 23.

               Ladder Issues Notice of Public Sale of Collateral Under UCC Article 9

        56.      By letter dated November 19, 2019, received by Plaintiffs on November 20, 2019,

Ladder gave notice that, on December 17, 2019, at 10:00 a.m., in front of the New York County

Supreme Court building, Ladder will sell, at public auction, 100% of the membership interests in

each of 1250 NSD and SDHC, who are the owners of the San Diego Hotel. Ladder hired

Jonathan Cuticelli of Sheldon Good & Company, a licensed auctioneer, to conduct the auction.

A true and correct copy of the notice of sale is attached hereto as Exhibit 24.




                                                  15
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 16 of 20



                                       CLAIMS FOR RELIEF

                       FIRST CLAIM FOR RELIEF
      (SENIOR BORROWERS’ CLAIM FOR BREACH OF WRITTEN CONTRACT
                          AGAINST LADDER)

        57.      Plaintiffs repeat each of the foregoing allegations as if fully set forth herein.

        58.      On or about March 27, 2015, Senior Borrowers and Ladder entered into the

Senior Loan Agreement, Senior Note, and Senior DOT (collectively, with all other documents

evidencing the Senior Loan, the “Senior Loan Documents”).

        59.      Senior Borrowers performed all of their obligations under the Senior Loan

Documents, except for those that are excused by Ladder’s breach.

        60.      Ladder breached the Senior Loan Documents by: (a) coercing extracontractual

forbearance fees from Senior Borrowers on misinformation about a purported default caused by

the Portfolio Entities; and (b) unreasonably refusing to consent to a management change that

would have cured the purported default committed by the Portfolio Entities.

        61.      As a proximate result of Ladder’s breach of contract, Senior Borrowers have been

damaged in an amount to be proven at trial, but in no event less than the jurisdictional minimum

of this court.

                   SECOND CLAIM FOR RELIEF
(MEZZ BORROWERS’ CLAIM FOR BREACH OF WRITTEN CONTRACT AGAINST
                           LADDER)

        62.      Plaintiffs repeat each of the foregoing allegations as if fully set forth herein.

        63.      On or about March 27, 2015, Mezz Borrowers and Ladder entered into the Mezz

Loan Agreement, Mezz Note, and Mezz Pledge Agreement (collectively, with all other

documents evidencing the Mezz Loan, the “Mezz Loan Documents”).

        64.      Mezz Borrowers performed all of their obligations under the Mezz Loan

Documents, except for those that are excused by Ladder’s breach.

                                                   16
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 17 of 20



        65.      Ladder breached the Mezz Loan Documents by: (a) issuing a default on improper

and incorrect information against the Mezz Loans; (b) improperly accelerating all indebtedness

under the Mezz Loan and making the Mezz Note immediately due and payable; (c) coercing

extracontractual forbearance fees from Mezz Borrowers on misinformation about the purported

default; (d) threatening to foreclose on the Mezz Borrowers’ membership interests of Senior

Borrowers unless forbearance payments were made; (e) unreasonably refusing to timely consent

to a management change that would have cured the purported default committed by the Portfolio

Entities; and (f) improperly seeking to foreclose on the Mezz Borrowers’ collateral and dispose

of 100% of the membership interests in each of 1250 NSD and SDHC at a public auction to be

held on December 17, 2019.

        66.      As a proximate result of Ladder’s breach of contract, Mezz Borrowers have been

damaged in an amount to be proven at trial, but in no event less than the jurisdictional minimum

of this court.


                     THIRD CLAIM FOR RELIEF
 (SENIOR BORROWERS’ CLAIM FOR BREACH OF THE IMPLIED COVENANT OF
           GOOD FAITH AND FAIR DEALING AGAINST LADDER)

        67.      Plaintiffs repeat each of the foregoing allegations as if fully set forth herein.

        68.      On or about March 27, 2015, Senior Borrowers and Ladder entered into the

Senior Loan Documents, which impose upon Ladder a duty of good faith and fair dealing in the

performance of the contracts and in their performance. Specifically, an implied duty was

imposed on the contracting parties that neither party will do anything which would injure the

right of the other to receive the benefits of the contracts.

        69.      The written contracts’ purpose was for Ladder to fund a loan in connection with

the San Diego Hotel. Ladder breached this covenant when it undertook affirmative acts by: (a)


                                                   17
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 18 of 20



coercing forbearance fees from Senior Borrowers on misinformation about a purported default

caused by the Portfolio Entities; and (b) unreasonably refusing to consent to a management

change that would have cured the purported default committed by the Portfolio Entities.

        70.      Moreover, Ladder failed and refused to discharge its contractual responsibilities,

promoted not by an honest mistake, bad judgment or negligence, but rather by conscious and

deliberate acts that unfairly frustrated the written contracts’ agreed common purpose and

frustrated the Senior Borrowers’ reasonable expectation thereby depriving Senior Borrowers of

the benefits of the written contracts.

        71.      Ladder’s breach of the covenant of good faith and fair dealing damaged the

Senior Borrowers in an amount to be proven at trial, but in no event less than the jurisdictional

minimum of this court, by preventing them from receiving their bargained for benefits under the

written contracts.

                    FOURTH CLAIM FOR RELIEF
  (MEZZ BORROWERS’ CLAIM FOR BREACH OF THE IMPLIED COVENANT OF
           GOOD FAITH AND FAIR DEALING AGAINST LADDER)

        72.      Plaintiffs repeat each of the foregoing allegations as if fully set forth herein.

        73.      On or about March 27, 2015, Mezz Borrowers and Ladder entered into the Mezz

Loan Documents, which impose upon Ladder a duty of good faith and fair dealing in the

performance of the contracts and in their performance. Specifically, an implied duty was

imposed on the contracting parties that neither party will do anything which would injure the

right of the other to receive the benefits of the contracts.

        74.      The written contracts’ purpose was for Ladder to fund a loan in connection with

the San Diego Hotel. Ladder breached this covenant when it undertook affirmative acts by: (a)

issuing a default on improper and incorrect information against the Mezz Loans; (b) improperly

accelerating all indebtedness under the Mezz Loan and making the Mezz Note immediately due

                                                   18
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 19 of 20



and payable; (c) coercing forbearance fees from Mezz Borrowers on misinformation about the

purported default; (d) threatening to foreclose on the Mezz Borrowers’ membership interests of

Senior Borrowers unless forbearance payments were made; (e) unreasonably refusing to timely

consent to a management change that would have cured the purported default committed by the

Portfolio Entities; and (f) improperly seeking to foreclose on the Mezz Borrowers’ collateral and

dispose of 100% of the membership interests in each of 1250 NSD and SDHC at a public auction

to be held on December 17, 2019.

        75.      Moreover, Ladder failed and refused to discharge its contractual responsibilities,

promoted not by an honest mistake, bad judgment or negligence, but rather by conscious and

deliberate acts that unfairly frustrated the written contracts’ agreed common purpose and

frustrated the Mezz Borrowers’ reasonable expectation thereby depriving Mezz Borrowers of the

benefits of the written contracts.

        76.      Ladder’s breach of the covenant of good faith and fair dealing damaged the Mezz

Borrowers in an amount to be proven at trial, but in no event less than the jurisdictional

minimum of this court, by preventing them from receiving their bargained for benefits under the

written contracts.


        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor

and against Defendant as follows:

        (A) On the First Cause of Action, for breach of contract, in an amount to be determined

               at trial, plus interest and costs;

        (B) On the Second Cause of Action, for breach of contract, in an amount to be

               determined at trial, plus interest and costs;




                                                    19
{00404761.DOCX; 2}
          Case 1:19-cv-10957-GHW Document 1 Filed 11/26/19 Page 20 of 20



        (C) On the Third Cause of Action, for breach of the implied covenant of good faith and

               fair dealing, in an amount to be determined at trial, plus interest and costs; and

        (D) On the Fourth Cause of Action, for breach of the implied covenant of good faith

               and fair dealing, in an amount to be determined at trial, plus interest and costs;

        (E) For such other and further relief as this Court may deem just and proper.

Dated: November 26, 2019
       New York, New York

                                        COHEN TAUBER SPIEVACK & WAGNER P.C.




                                        By:_______________________________________
                                              Stephen Wagner
                                              Jackson S. Davis
                                              420 Lexington Avenue, Suite 2400
                                              New York, New York 10170
                                              (212) 586-5800
                                              swagner@ctswlaw.com

                                                Todd M. Lander
                                                Arash Beral
                                                FREEMAN FREEMAN & SMILEY, LLP
                                                1888 Century Park East, Suite 1500
                                                Los Angeles, California 90067
                                                (310) 255-6164
                                                Pro Hac Vice Applications forthcoming

                                                Counsel to Plaintiffs




                                                  20
{00404761.DOCX; 2}
